     
   

 

057-JAJ-SBJ Document'154

“Filed 64/12/19 -Page-1 of 3. —

ester

  

RECEIVED ~~

APR 2019.

--. GLERK-U.S- DISTRICT COURT “~
;._ SOUTHERH DISTRICT OF OWA

 
Cases 3: (08-eF-00057. JAI: “SBI Document 154. Filed 04/12/19 Page 2 of 3

| Mite Jedi

bet étee plo. UGIGU-0F0

USE HEL TOL

PO bux 2000

Ce OF CMe

WsTief CWT

| iz Ens le IT

- / DIEM IT, Lou A- SLG _

| hes Hlinte/ feretettainl
Dene Chee 08 Umer

 

beuceros MULL WEST Vjebdit ron 7

| Ly LU/9 .

i.
i

 
aw

Case 3:08-cr-00057-JAJ-SBJ Document 154 Filed 04/12/19 Page 3 of 3

 

            
 
      
     
       
    

te
4 tem.
Mestesrrrenee s,

 

eA.

icles ty

=
* ae
Es a
at Gh
= oe
ws, A
fa Ps
a ik
. —_ mo ty
z sa
ee » fg
. — + ea
' on fa “se
3 St
kee i”
: e mi
=e :
ah.
ar
fry
— ‘
=
to
oe
=
a
mht
pike
=
bite
whet
onder
a
~
=
ee
et
“
wd
f
dane
woe
ae
he
‘ f
t
H

 

 

 

 
